


SECOND AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT


This SECOND AMENDEMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Second
Amendment”), is made and entered into as of April 11, 2013, by and between VAIL
RESORTS, INC. (the “Company”), and Robert A. Katz (“Executive”).
RECITALS
A.
The Company and Executive entered into that certain Employment Agreement, dated
October 15, 2008, which was first amended on September 30, 2011 (the
“Agreement”); and

B.The Company and Executive desire to amend the Agreement.
NOW, THEREFORE, the parties hereto agree as follows:
1.
Section 2(c) is hereby deleted and replaced as follows:

“Executive shall be eligible to participate in the benefit plans, perks and time
off policies on the same terms as may be extended generally to other senior
executives of the Companies and to the extent Executive is eligible under the
terms of the applicable plan or policy.”
2.
Except as modified by this Second Amendment, the Agreement shall remain in full
force and effect.

3.This Second Amendment may be executed in any number of counterparts, each of
which shall be an original, but all of which together shall constitute one
instrument.
4.The internal laws of the State of Colorado shall govern the construction and
enforcement of this Second Amendment.
IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date first written above.
VAIL RESORTS, INC.:
By:/s/ Fiona E. Arnold        
Name: Fiona E. Arnold        
Title: Executive Vice President & General Counsel___
Executive:
/s/ Robert A Katz            
Robert A. Katz




